 


 HR 2080 ENR: To amend the District of Columbia Home Rule Act to conform the District charter to revisions made by the Council of the District of Columbia relating to public education.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 2080 
 
AN ACT 
To amend the District of Columbia Home Rule Act to conform the District charter to revisions made by the Council of the District of Columbia relating to public education. 
 
 
1.Conforming District Charter to Council Amendments Relating to Public Education 
(a)In GeneralThe District of Columbia Home Rule Act is amended— 
(1)by striking section 452 (sec. 1–204.52, D.C. Official Code); and 
(2)by striking section 495 (sec. 1–204.95, D.C. Official Code). 
(b)Clerical AmendmentThe table of contents of such Act is amended by striking the item relating to section 452 and the item relating to section 495.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
